Citation Nr: 0943685	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for the residuals 
of a traumatic brain injury.

4.  Entitlement to service connection for brain disease, 
claimed as hydrocephalus, status post shunt placement.

5.  Entitlement to an initial rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1967.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions, issued in May 
2007, May and September 2008, and February 2009.  

In May 2009, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.  

The issue of entitlement to an initial rating in excess 
of 30 percent for PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is 
required on his part.




FINDINGS OF FACT

1.  The Veteran's sensorineural hearing loss disability 
was first manifested many years after service and the 
preponderance of the evidence shows that it is unrelated 
thereto.

2.  The presence of chronic hemorrhoids has not been 
established.

3.  Neither the presence of a traumatic brain injury in 
service, nor the residuals thereof, has been established.

4.  Hydrocephalus, status post shunt placement, was first 
manifested many years after service, and the 
preponderance of the competent evidence of record shows 
that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The claimed hemorrhoids are not the result of disease 
or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The claimed residuals of a traumatic brain injury are 
not the result of disease or injury incurred in or 
aggravated by service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  Hydrocephalus, status post shunt placement, is not 
the result of disease or injury incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issues of entitlement to service connection for 
hearing loss disability, hemorrhoids, the residuals of a 
traumatic brain injury, and hydrocephalus, status post 
shunt emplacement.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In October 2007 and in June and October 2008, VA received 
the Veteran's claims of entitlement to service connection 
for hearing loss disability, hemorrhoids, the residuals 
of a traumatic brain injury, and hydrocephalus; and there 
is no issue as to providing an appropriate application 
form or completeness of any of those applications. 

Following the receipt of those applications, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the general criteria for service connection, 
as well as that relevant to assigning disability 
evaluations.  VA also informed the Veteran of the manner 
in which it assigned effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of 
the Veteran's service treatment and personnel records, as 
well as records reflecting his treatment and examinations 
after service.  The post-service treatment records 
included those obtained through the Social Security 
Administration.  VA also examined the Veteran in November 
2007, July 2008, and December 2008 to determine the 
nature and etiology of his hearing loss disability, 
hemorrhoids, residuals of a traumatic brain injury, and 
hydrocephalus.  At each of these examinations, the 
Veteran's claims folder was reviewed, a history was 
obtained, clinical findings were reported, a diagnosis or 
diagnoses were recorded, and nexus opinions were 
obtained, with an adequate rationale therefore.  The 
Board finds that these examinations are adequate upon 
which to base a decision in these claims.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  VA also 
received statements from the Veteran's family in support 
of his claims.  In addition the Veteran also had a video 
conference hearing with the undersigned Veteran's Law 
Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal with respect to the issues of entitlement to 
service connection for hearing loss disability, 
hemorrhoids, the residuals of a traumatic brain injury, 
and hydrocephalus.  He has not identified any outstanding 
evidence which could support any of those claims; and 
there is no evidence of any VA error in notifying or 
assisting him that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of those issues.



The Applicable Law and Regulations

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Generally, the evidence 
must show (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id. 

For organic neurologic pathology, such as that associated 
with sensorineural hearing loss disability, the residuals 
of a traumatic brain injury, or hydrocephalus, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing criteria notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss 
disability, as a result of noise exposure in service, 
particularly during his service in Vietnam, when an enemy 
mortar shell exploded near his tent.  He states that he 
has had difficulty hearing since that time; therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

In addition to the foregoing law and regulations 
applicable to claims of service connection, VA 
regulations set forth specific criteria for service 
connection for hearing loss disability.   Impaired 
hearing is considered a disability for purposes of laws 
administered by VA when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  As noted above, however, the 
failure to meet these criteria at the time of a veteran's 
separation from active service is not necessarily a bar 
to service connection for hearing loss disability.  A 
veteran may nevertheless establish service connection for 
a current hearing loss disability by submitting evidence 
that the current disability is related to service.  38 
C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).

During his September 1964 service entrance examination, 
the Veteran demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:  







HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
No 
Report 
(NR)
0 (5)
LEFT
15 (30)
0 (10)
0 (10)
NR
5 (10)

Speech audiometry was not performed.

Please note that prior to October 31, 1967, audiometric 
results were reported in American Standards Association 
(ASA) units.  Those are the figures on the left of each 
column and are not in parentheses.  Effective November 
1967, those figures were converted to International 
Standard Organization (ISO) units which are in use today.  
They are represented by the figures in parentheses and 
are reported to facilitate data comparison. 

During his September 1967 service separation examination, 
the Veteran responded in the negative, when asked if he 
then had, or had ever had, hearing loss.  His ears and 
eardrums were found to be normal; and on audiometric 
testing, he demonstrated the following pure tone 
thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
No 
Report 
(NR)
0 (5)
LEFT
5 (20)
0 (10)
10 (20)
NR
5 (10)

Speech audiometry was not performed.

The history of the Veteran's unit confirms that the base 
on which the Veteran was stationed in Vietnam, received 
over two hundred mortar rounds on January 7, 1967.  

During a July 2008 VA audiologic examination, the Veteran  
demonstrated the following pure tone thresholds, in 
decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
60
70
LEFT
10
20
30
50
65

Speech audiometry revealed speech recognition ability of 
100 percent, bilaterally.  

In November 2008, members of the Veteran's family 
recalled that after his return from service, he spoke in 
a loud tone of voice.  

A review of the foregoing evidence shows that the Veteran 
currently has hearing loss disability within the meaning 
of VA law and regulations.  The extensive mortar fire 
received at his base in January 1967 tends to confirm his 
claim that he experienced acoustic trauma in service.  
Indeed, that incident has been accepted by VA as a 
stressor which led to the Veteran's development of his 
service-connected PTSD.  However, despite that trauma, 
his service treatment records are negative for evidence 
of hearing loss disability as set forth in VA 
regulations.  Such a disability was not manifested until 
July 2008, more than 40 years after his separation from 
service.  The question, then, is whether there is a nexus 
between that disability and his noise exposure in 
service.  After reviewing the claims folder, the Board 
concludes there is not.

The Veteran and his family members have suggested that he 
has had difficulty hearing since service.  As lay 
persons, they are qualified to report on matters which 
are capable of lay observation, such as their perceptions 
that the Veteran was having difficulty hearing after 
service.  However, they do not have the expertise to 
determine whether the perceived hearing loss disability 
met the criteria for service connection under VA 
regulations set forth above.  Indeed, they are not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions, without more, cannot be considered probative 
evidence of service connection.  38 C.F.R. § 3.159(a).  

The lay observations notwithstanding, there is no 
competent evidence of hearing loss disability, within the 
meaning of VA standards, between the time of the 
Veteran's September 1967 separation from service and the 
July 2008 confirmation of hearing loss disability.  
Indeed, after conducting a review of the claims file, as 
well as interview with and an examination of the Veteran, 
the VA examiner concluded that the Veteran's hearing loss 
disability was unrelated to service.  Moreover, the Board 
notes that the Veteran did not file his initial claim for 
a hearing loss disability until June 2008.  Such a 
lengthy delay in filing tends to support the conclusion 
that there was a lack of continuing symptomatology during 
the years following service and, therefore, militates 
against his claim.  

By themselves, none of the foregoing findings is 
dispositive.  Taken together, however, they constitute a 
preponderance of the evidence which shows that the 
Veteran's hearing loss disability is unrelated to 
service.  

Absent competent evidence of hearing loss disability in 
service (or within the first year post service) or of a 
nexus between his current hearing loss disability and 
service, the Veteran cannot meet the criteria for service 
connection.  Accordingly, service connection for hearing 
loss disability is not warranted, and the appeal is 
denied.



Hemorrhoids

The Veteran contends that his hemorrhoids were first 
manifested in service, and that service connection is, 
therefore, warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, that appeal will also be denied.  

The report of the Veteran's September 1964 service 
entrance examination is negative for any complaints or 
clinical finding of hemorrhoids.  However, in July 1966, 
he was treated for complaints of rectal soreness, and in 
May 1967, he was treated for an small, external, 
thrombosed hemorrhoid.  Although the report of the 
Veteran's service separation examination is negative for 
any complaints or clinical findings of hemorrhoids, his 
medical history during treatment after service is replete 
with references to the fact that he underwent a 
hemorrhoidectomy in 1969.  Despite that surgery, there 
was no evidence of continuing symptomatology for the next 
fourteen years.  
In May 1983, the Veteran was treated at St. John's 
Medical Center, primarily for psychiatric complaints.  
However, the physical examination revealed the presence 
of small external hemorrhoids.  Thereafter, there were no 
complaints or clinical findings of hemorrhoids.  Not only 
were the Veteran's post-service treatment records 
otherwise negative for hemorrhoids, it was noted that he 
had no hemorrhoids during VA examinations in December 
1987 and November 2007.  

Because the preponderance of the evidence is against a 
finding that the Veteran currently has hemorrhoids or 
that there has been evidence of continuing symptomatology 
since service, the Veteran cannot meet the criteria for 
service connection.  Accordingly, service connection for 
hemorrhoids is not warranted, and the appeal is denied.



Traumatic Brain Injury/Disease

The Veteran contends that he has brain disease, 
essentially as the result of a traumatic brain injury in 
service.  He cites the explosion of the mortar round in 
Vietnam, as the primary cause of that injury and that he 
subsequently experienced headaches and an unsteady gait.  
Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal 
will be denied.  

Although VA has acknowledged the fact that the Veteran's 
base camp in Vietnam received many mortar rounds while he 
was stationed there, there is no competent evidence on 
file that any incident in service resulted in a traumatic 
brain injury.  Not only are the Veteran's service 
treatment records negative in that regard, the records 
after service are similarly negative.  For example, 
during a December 1987 VA general medical examination, 
his head was of normal size and contour and his 
equilibrium was within normal limits.  Indeed, no 
neurologic deficits were reported.  

Complaints of chronic dizziness and headaches were not 
clinically recorded until the mid-2000's.  During 
treatment at St. Mary's Health Center in January 2005, 
those complaints were found to be manifestations of 
hydrocephalus.  Although he underwent surgical 
implantation of a shunt, he continued to complain of 
unsteadiness.  Despite those complaints, however, there 
is no competent evidence linking the hydrocephalus to any 
incident in service.  Again, the only reports to the 
contrary come from the Veteran.  However, as noted above, 
he is simply not qualified to render such an opinion.  
38 C.F.R. § 3.159(a); Espiritu.

Because the preponderance of the evidence is against a 
finding of residuals of a traumatic brain injury or 
hydrocephalus in service (or within the first year post 
service), and because there is no competent evidence of a 
nexus between the current hydrocephalus and service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for residuals of a 
traumatic brain injury or hydrocephalus, status post 
shunt placement, is not warranted, and the appeal is 
denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the doctrine of reasonable doubt.  However, 
that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of 
the competent evidence of record is against each of the 
Veteran's claims for service connection.  Therefore, the 
doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to service connection for hearing loss 
disability is denied.

Entitlement to service connection for hemorrhoids is 
denied.

Entitlement to service connection for the residual of a 
traumatic brain injury is denied.

Entitlement to service connection for hydrocephalus, 
status post shunt placement, is denied.


REMAND

Finally, the Veteran seeks entitlement to an initial 
rating in excess of 30 percent for his service-connected 
PTSD.  However, following a review of the evidence, the 
Board finds that there may be outstanding evidence which 
could support the Veteran's claim.  Therefore, with 
respect to that issue, additional development of the 
record is warranted, prior to further consideration by 
the Board.

In a rating action, dated in May 2007, the RO granted the 
Veteran's claim of entitlement to service connection for 
PTSD and granted a 30 percent disability rating, 
effective December 19, 2006.  The Veteran disagreed with 
that rating, and this appeal ensued.  To date, however, 
VA has not informed the Veteran of its duty to assist the 
Veteran with respect to an increased rating claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In January 2009, the Veteran was examined by VA to 
determine the extent of impairment due to his service-
connected PTSD with depression.  It was noted that he had 
received monthly individual counseling in Scottsbluff, 
Nebraska, as well as counseling with an outreach 
counselor at the Vet Center in Cheyenne, Wyoming.  

It is unclear whether the Veteran's counseling in 
Scottsbluff was obtained through VA.  VA outpatient 
records, dated from October 2006 through December 2008, 
show that occasionally, the Veteran received treatment at 
the VA Community Based Outpatient Clinic in Scottsbluff, 
Nebraska.  While those records show treatment for various 
disorders, they do not show the reported counseling for 
psychiatric disability.  Moreover, records of the 
Veteran's counseling at the Cheyenne Vet Center have not 
been requested for association with the claims folder.  
In any event, the reported counseling records from 
Scottsbluff, as well as those from the Cheyenne Vet 
Center could well be relevant to the Veteran's claim for 
an increased rating for PTSD.  

Inasmuch as there may be outstanding relevant evidence in 
this case, the case is REMANDED for the following 
actions:

1.  Inform the Veteran of VA's duties 
to notify and assist him in the 
development of his claim of 
entitlement to an initial rating in 
excess of 30 percent for his service-
connected PTSD.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

2.  Request that the Cheyenne Vet 
Center furnish the notes/clinical 
records reflecting the Veteran's 
treatment from the time of his 
initial counseling/treatment to the 
present.  A failure to respond or a 
negative response to any request must 
be noted in writing and associated 
with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  Request that the Veteran provide 
the name and address of the outreach 
counselor in Scottsbluff, Nebraska, 
who counseled the Veteran for PTSD.  
Also request the dates of treatment.  
Then request those records directly 
from the outreach counselor so 
identified.  A failure to respond or 
a negative response to any request 
must be noted in writing and 
associated with the claims folder.  

4.  If any of the above records are 
in the possession of an agency or 
department of the Federal government, 
efforts to obtain those records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the requested records are 
unavailable but are not in the 
possession of an agency or department 
of the Federal government, notify the 
Veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5.  When the actions requested above 
have been completed, undertake any 
other indicated development.  Then 
readjudicate the issue of entitlement 
to an initial rating in excess of 30 
percent for PTSD.  If the benefit 
sought on appeal is not granted to 
the Veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to 
do so.  However, he is advised that he has the right to 
submit any additional evidence and/or argument on the 
matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 and Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


